Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 20, 2016

The Court of Appeals hereby passes the following order:

A17A0781. G. B. A. ASSOCIATES, LLC et al. v. SABAL TRAIL
    TRANSMISSION, LLC.

      Plaintiffs G. B. A. Associates, LLC and Gregory K. Isaacs filed several tort
claims against Sabal Trail Transmission, LLC, which moved to dismiss the complaint
based upon federal preemption. The trial court granted the motion, finding that the
Natural Gas Act, 15 U.S. C. § 717 et seq., preempted the plaintiffs’ state law claims.
The plaintiffs have appealed this ruling.
      The Supreme Court has determined that preemption cases invoke its
constitutional question jurisdiction. See Babies Right Start, Inc. v. Ga. Dept. of Pub.
Health, 293 Ga. 553, 554 (1) (748 SE2d 404) (2013); Ward v. McFall, 277 Ga. 649,
651 (1) (593 SE2d 340) (2004). Accordingly, this appeal is hereby TRANSFERRED
to the Supreme Court for disposition.



                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         12/20/2016
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.